     Case 2:17-md-02789-CCC-MF Document 496 Filed 10/24/19 Page 1 of 18 PageID: 19302   1



 1                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEW JERSEY
 2                                Civil No. 2:17-md-2789-CCC

 3
          IN RE PROTON-PUMP INHIBITOR                  :   TRANSCRIPT OF PROCEEDINGS
 4        PRODUCTS LIABILITY LITIGATION                :     - Status Conference -
          (No. II)                                     :
 5         - - - - - - - - - - - - - - -               x

 6

 7                                                          Newark, New Jersey
                                                            October 11, 2019
 8

 9        B E F O R E:

10                               THE HONORABLE CLAIRE C. CECCHI,
                                  UNITED STATES DISTRICT JUDGE
11

12

13        Pursuant to Section 753 Title 28 United States Code, the
          following transcript is certified to be an accurate record as
14        taken stenographically in the above entitled proceedings.

15

16        S/WALTER J. PERELLI

17

18        WALTER J. PERELLI, CCR, RM, CRR
          Official Court Repoter
19        U.S. District Court

20

21

22

23

24

25




        WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
     Case 2:17-md-02789-CCC-MF Document 496 Filed 10/24/19 Page 2 of 18 PageID: 19303




 1        A P P E A R A N C E S:

 2              ATTORNEYS FOR PLAINTIFFS:

 3              SEEGER WEISS LLP
                BY: CHRISTOPHER A. SEEGER, ESQ.
 4                   JEFFREY GRAND, ESQ.

 5              DOUGLAS & LONDON, P.C.
                BY: MICHAEL A. LONDON, ESQ.
 6                   STEPHANIE O'CONNOR, ESQ.

 7              AYLSTOCK, WITKIN, KREIS & OVERHOLTZ, PLLC
                BY: JENNIFER M. HOEKSTRA, ESQ.
 8
                WEITZ & LUXENBERG, PC
 9              BY: PAUL J. PENNOCK, ESQ.
                     JONATHAN M. SEDGH, ESQ.
10
                WILENTZ, GOLDMAN & SPITZER, P.A.
11              BY: DANIEL R. LAPINSKI, ESQ.

12

13                                   ATTORNEYS FOR DEFENDANTS:

14              ARNOLD & PORTER KAYE SCHOLER LLP
                BY: ARTHUR E. BROWN, ESQ.
15                   MATTHEW J. DOUGLAS, ESQ.
                     - and -
16              McCARTER & ENGLISH, LLP
                BY: GREGORY L. HINDY, ESQ.
17              Attorneys for Defendant AstraZeneca

18              ICE MILLER LLP
                BY: AMY K. FISHER, ESQ.
19              Attorneys for Defendant AstraZeneca and Merck

20              REED SMITH LLP
                BY: STEPHEN J. McCONNELL, ESQ.
21                   JESSE ASH, ESQ.
                Attorneys for Defendants GSK and Novartis Consumer Health
22

23              SILLS, CUMMIS & GROSS, PC
                BY: CHARLES J. FALLETTA, ESQ.
24              Attorneys for Defendant Novartis Entities

25




        WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
     Case 2:17-md-02789-CCC-MF Document 496 Filed 10/24/19 Page 3 of 18 PageID: 19304




 1              ULMER & BERNE LLP
                BY: K.C. GREEN, ESQ.
 2                   GINA M. SAELINGER, ESQ.
                Attorneys for Defendant Procter & Gamble Entities
 3
                DLA PIPER
 4              BY: LOREN H. BROWN, ESQ.
                     MATTHEW A. HOLIAN, ESQ.
 5                   STEPHEN C. MATTHEWS, ESQ.
                Attorneys for Pfizer and Wyeth
 6
                VENABLE LLP
 7              BY: CRAIG A. THOMPSON, ESQ.
                    - and -
 8              TUCKER ELLIS LLP
                BY: SHERRY A. KNUTSON, ESQ.
 9                  - and -
                SILLS, CUMMIS & GROSS, PC
10              BY: BETH A. ROSE, ESQ.
                    - and -
11              Attorneys for Takeda and Abbott

12
                GREENBERG TRAURIG LLP
13              BY: MARISSA BANEZ, ESQ.
                Attorneys for Salix and Santarus
14

15        ALSO IN ATTENDANCE

16              ELZUFON AUSTIN & MONDELL, P.A.
                BY: JOHN A. ELZUFON, ESQ.
17              Special Master (Delaware)

18

19

20

21

22

23

24

25




        WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
     Case 2:17-md-02789-CCC-MF Document 496 Filed 10/24/19 Page 4 of 18 PageID: 19305             4



 1                     THE COURT:       We're here on PPI, 17-md-17-2789.

 2                     Let's have appearances.

 3                     MR. SEEGER:        Good afternoon, your Honor.              Chris Seeger

 4        for Plaintiffs.

 5                     MS. O'CONNOR:         Good afternoon, Judge.            Stephanie

 6        O'Connor for the Plaintiffs.

 7                     MR. GRAND:       Good afternoon, your Honor.               Jeffrey Grand

 8        for the Plaintiffs.

 9                     MR. PENNOCK:        Paul Pennock for the Plaintiffs, your

10        Honor.

11                     MR. LONDON:        Good afternoon, your Honor.              Michael

12        London for the Plaintiffs.

13                     MR. SEDGH:       Good afternoon, your Honor.               Jonathan

14        Sedgh for the Plaintiffs.

15                     MS. LIPINSKI:         Good afternoon, your Honor.                 Daniel

16        Lapinski for the Plaintiffs.

17                     MS. HOEKSTRA:         Jennifer Hoekstra for Plaintiffs.                 Good

18        afternoon, your Honor.

19                     THE COURT:       All right.

20                     MR. BROWN:       Arthur Brown for AstraZeneca.

21                     MR. HINDY:       Greg Hindy, McCarter & English, for

22        AstraZeneca.

23                     MR. DOUGLAS:        Good afternoon, your Honor.                  Matthew

24        Douglas for AstraZeneca.

25                     MS. FISHER:        Good afternoon, your Honor.              Amy Fisher




        WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
     Case 2:17-md-02789-CCC-MF Document 496 Filed 10/24/19 Page 5 of 18 PageID: 19306           5



 1        from Ice Miller for AstraZeneca and Merck.

 2                     MR. ASH:      Good afternoon, your Honor.               Jesse Ash for

 3        GSK.

 4                     MR. McCONNELL:         Good afternoon, your Honor.               Steve

 5        McConnell on behalf of GSK.

 6                     MR. GREEN:       K.C. Green for the Proctor & Gamble

 7        entities.

 8                     MR. L. BROWN:         Hello, your Honor.          Loren Brown for

 9        Pfizer.

10                     MR. HOLIAN:        Matthew Holian for Pfizer.

11                     MR. MATTHEWS:         Stephen Matthews for Pfizer.

12                     MS. KNUTSON:        Sherry Knutson for Takeda and Abbott.

13                     MR. THOMPSON:         Craig Thompson for Takeda and Abbott.

14                     THE COURT:       Thank you so much.

15                     Anyone else?

16                     MR. ELZUFON:        Good afternoon.          John Elzufon, Delaware

17        Special Master.         As usual, it's always good to be here.

18                     THE COURT:       Thank you.       Good to have you.

19                     Anyone else?

20                     MS. SAELINGER:         Gina Saelinger from Ulmer & Berne for

21        Proctor & Gamble.

22                     MS. BANEZ: Marissa Benez for Defendants Salix and

23        Santarus.

24                     MR. FELETTA:        Charles Feletta on behalf of the

25        Novartis Defendants, from Sills Cummis.




        WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
     Case 2:17-md-02789-CCC-MF Document 496 Filed 10/24/19 Page 6 of 18 PageID: 19307      6



 1                     THE COURT:       Anyone else?

 2                     Anyone on the telephone?

 3                     THE DEPUTY CLERK:          They can't hear you, Judge.

 4                     Counsel, do we have anyone on the line?                    Hello.

 5                     Counsel?

 6                     THE COURT:       Hello.      Anyone on the phone line?

 7                     We'll just wait.

 8                     (The Court and the Deputy Clerk confer off the

 9        record.)

10                     THE COURT:       In any event, I'd like to bring us up to

11        date.

12                     We've had some conferences off record today which I

13        think were very productive.               I'd like to go through each of the

14        subject matters that we've gone through.

15                     The first issue I would like to discuss is the

16        bellwether plan.          And we have been addressing the bellwether

17        plan, the proposed bellwether plan for I believe 15 months at

18        this point, and we have discussed this matter over eight status

19        conferences.        And I'm pleased today that we made what I believe

20        to be significant progress in that regard.                     I would like to be

21        able to go through the framework we have for the proposed plan.

22                     And I think we're going to have AstraZeneca put that

23        onto the record, please, Mr. Brown.

24                     MR. BROWN:       Thank you, your Honor.

25                     THE COURT:       Thank you.




        WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
     Case 2:17-md-02789-CCC-MF Document 496 Filed 10/24/19 Page 7 of 18 PageID: 19308   7



 1                     MR. BROWN:       The program we discussed today and the

 2        purpose of this discussion is to lay the elements out --

 3                     THE COURT:       Yes.

 4                     MR. BROWN:       -- on the record.

 5                     There have been some preliminary discussions with

 6        clients, but I know we'll hear on this later today, we'll have

 7        the official word next week.               The construct --

 8                     THE COURT:       Before you go any further, each individual

 9        party is going to call and speak to my Deputy or to my Law

10        Clerk, Brian, by close of business on Wednesday and let us know

11        if the plan is acceptable to you.                 Thank you.

12                     MR. BROWN:       And with that, the components, as I

13        understand it, are that from the cases to be eligible there

14        would need to be Stage 1 substantially complete as the CMO

15        defines those terms as to all Defendants as of May 31st, 2019.

16        My understanding, that's approximately 1250 cases.

17                     From that group, a random sample of 200 cases will be

18        generated with the Plaintiffs able to select an additional five

19        picks and the Defendants able to pick an additional five cases,

20        for a total pool I believe of 210 cases.

21                     From the 210 cases that are substantially complete

22        Stage 1 as to all Defendants, each side would pick 16 cases and

23        each side would have 6 strikes.                The result would be a

24        bellwether pool of 20 total cases.

25                     The proposal would include a lexicon waiver for all




        WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
     Case 2:17-md-02789-CCC-MF Document 496 Filed 10/24/19 Page 8 of 18 PageID: 19309       8



 1        parties, Plaintiffs and Defendants, of a first trial which

 2        would be a non Jersey trial; a second trial, which would be a

 3        New Jersey trial; and a waiver for trials 3 through 6, and the

 4        Court will make a determination on those cases that should be

 5        tried.

 6                     The one issue is the replenishment procedure which is

 7        still under discussion.             The Plaintiffs, as I understand it --

 8        and Chris can confirm this -- is that a Defendant's pick is

 9        dismissed as part of the bellwether pool.                     The Defendants would

10        be able to supplement or replace that case.                      If the Defendants'

11        position that some of this -- if work is ongoing in these

12        cases, it was our request that we be able to get an additional

13        strike for any case dismissed.                The Court gave us some comfort

14        and will give us some guidance on this that it's your hope that

15        cases wouldn't be dismissed in that manner.                      But as its stands

16        right now, the replenishment procedure would be Defendants get

17        to add a case if the Plaintiffs dismiss one of their picks.

18                     THE COURT:       Yes.     And I'm in agreement that I

19        certainly hope that we won't be in a situation where we're

20        going through the entire list of cases and seeking their

21        dismissal.       So I understand your position.                At the same time, I

22        think that Plaintiffs had an apt suggestion for trying to

23        resolve this in terms of the Defendants' pick going into the

24        place of the dismissed case.

25                     Let me ask Plaintiffs:            Is that indeed the suggestion?




        WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
     Case 2:17-md-02789-CCC-MF Document 496 Filed 10/24/19 Page 9 of 18 PageID: 19310             9



 1                     MR. SEEGER:        Yes, your Honor.          Obviously there are

 2        circumstances that can come up along the way that if we think

 3        needs the Court's attention, we bring it up.                      But generally,

 4        yes, that's the proposal.

 5                     THE COURT:       And I'm hopeful that we avoid the

 6        difficulty that we're anticipating certainly, but I think the

 7        procedure should be able to protect that and protect the record

 8        here.

 9                     All right.       Yes.

10                     MR. GRAND:       I spoke with Mr. Brown before we went on

11        the record.        The Plaintiffs do want to see the list of the sort

12        of 15 -- approximately 1500 cases so we can verify.                           Because

13        there's typically some of this agreement between parties about

14        what's substantial and complete, and we just want to make sure

15        that our records jibe.

16                     MR. BROWN:       Your Honor, I think Mr. Grand was

17        referring to 1250 cases.

18                     MR. GRAND:       Yes.

19                     MR. BROWN:       And that is the number that we see that

20        are substantially complete Stage 1 that all Defendants, May

21        31st, we have agreed we'll try to put together that list.

22        There may some disagreement.               We may need to bring issues back

23        to the Court.

24                     THE COURT:       And that's fine, I'm happy to go through

25        it if there are any issues.               But I think you all can take a




        WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
     Case 2:17-md-02789-CCC-MF Document 496 Filed 10/24/19 Page 10 of 18 PageID: 19311          10



 1        look at the list, make sure that's the list.                       If there are any

 2        additions or subtractions, obviously you can speak to one

 3        another.       If there's something significant, you can give me a

 4        call and I'd be happy to get on the phone with you.

 5                     With that statement made of what the proposal is, is

 6        everyone clear or does anyone have any questions?                         Because I

 7        want to make sure that when you go back to your clients you

 8        understand what we're addressing.                  Everyone good?

 9                     Come forward to the microphone.                 You can say your

10        name, who your client is and what your statement is.

11                     MS. BANEZ:        Marissa Banez on behalf of Salix and

12        Santarus.

13                     In the back we had some discussions regarding the

14        status of my client.            And I would request that Mr. Seeger come

15        and state for the record what he had said behind closed doors.

16                     MR. SEEGER:        Why don't you say it and I'll agree to

17        it.     Because I'm not sure --

18                     MS. BANEZ:        Please.

19                     MR. SEEGER:        What are you talking about?

20                     MS. BANEZ:        Okay.     What he said is --

21                     MR. SEEGER:        I say a lot.

22                     (Laughter.)

23                     MS. BANEZ:        -- that my clients would not be part of

24        the bellwether trial.

25                     MR. SEEGER:        Oh, yes.       We don't have any intention of




         WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
     Case 2:17-md-02789-CCC-MF Document 496 Filed 10/24/19 Page 11 of 18 PageID: 19312         11



 1        picking her client in the first --

 2                     MS. BANEZ:        Thank you.

 3                     THE COURT:        But in terms of anything that we have as

 4        far as the framework for the bellwether trials, every

 5        defendant, every single defendant is going to be going back to

 6        their clients to present the plan to them and then to contact

 7        us.     And again, I reiterate, by next Wednesday close of

 8        business, you're going to call us and just leave a quick

 9        message with Jacquie, my Deputy, or Brian, my Law Clerk, and

10        let them know what your client's position is.

11                     And since I've spoken to you all and I've talked to

12        you at length about this, I'm hopeful we have a plan in place.

13        I recognize that you have to get final approval on these

14        issues, but I'm hopeful that we are headed in the right

15        direction and that ultimately we have full and final and formal

16        agreement to the plan as it's been detailed today.                         So I'll

17        wait to hear from you.

18                     MR. BROWN:        And, your Honor, as a follow-on to the

19        conceptual bellwether program which I just described on the

20        record, there's a related issue we talked about and one that

21        hasn't been addressed, which is the schedule.

22                     THE COURT:        Yes, go ahead.

23                     MR. BROWN:        The schedule is a very important issue for

24        Defendants.        We do not want to be rushed through what is

25        probably the most important part of this case in the bellwether




         WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
     Case 2:17-md-02789-CCC-MF Document 496 Filed 10/24/19 Page 12 of 18 PageID: 19313        12



 1        program if we do, in fact, reach an agreement next Wednesday.

 2        I've taken on the task of trying to come up with a new

 3        schedule, which I'll do in the next couple of weeks, and be

 4        prepared to discuss it at the next conference.                        I'll confer

 5        with co-Defendants and I'm happy to confer with Mr. Seeger on

 6        this.      But that's going to be the next issue, because the

 7        Defendants need ample time to be able to work up the bellwether

 8        cases and not be rushed through a process that is --

 9                     THE COURT:        I understand, and I'm ready to be

10        flexible.       I understand that.

11                     So what I think you can do is you can take up the last

12        plan that we had worked up prior to the issue of selecting and

13        determining the method for selecting bellwethers.                         You can do

14        an overlay onto that in terms of bringing it up to date, and

15        then you can talk to Plaintiffs about it, you can talk to the

16        remaining Defendants about it, present it to me, and I think we

17        can go through it.

18                     MR. BROWN:        That makes sense.

19                     THE COURT:        Okay, great.        Thank you.

20                     When do you want submit that by?                 Do you want to have

21        a date for that?

22                     MR. BROWN:        I haven't had a chance to speak to the

23        co-Defendants, but I think we'll be prepared to submit

24        something in advance of the next conference and so we can

25        discuss that.         These issues are inextricably linked in some




         WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
     Case 2:17-md-02789-CCC-MF Document 496 Filed 10/24/19 Page 13 of 18 PageID: 19314      13



 1        ways.      So I trust the Court's advice that we won't be rushed.

 2        But I think we can discuss it, submit it a week before the next

 3        conference and discuss it at the conference.

 4                     MR. SEEGER:        Your Honor, I like the idea to at least

 5        get it in before the conference so your Honor has time to weigh

 6        in if there are disputes at the conference.                      Now that the

 7        bellwether thing has been put aside, I think we can move --

 8                     THE COURT:        I think we're moving forward.               I'm

 9        crossing my fingers.

10                     The next issue, I just want to touch briefly on the

11        issue of a single deposition that we had discussed off record.

12        If someone wants to place what we discussed off record on right

13        now, that would be helpful.

14                     MR. DOUGLAS:         Thank you, your Honor.            Matthew Douglas

15        on behalf of AstraZeneca.

16                     As we discussed in the back, the AstraZeneca employee

17        Ula Helgren has a significant medical condition that will

18        require substantial accommodation, including breaks which may

19        be more frequent and longer than normal, time limits on any

20        particular day on the deposition, and significantly shorter

21        days most likely, but some of this is going to have to play out

22        realtime depending on how she does.                   Because as the information

23        shows that we discussed with the Court -- it's personal

24        information, I'm not going to go into details on the record --

25                     THE COURT:        That's fine, that's fine.




         WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
     Case 2:17-md-02789-CCC-MF Document 496 Filed 10/24/19 Page 14 of 18 PageID: 19315         14



 1                     MR. DOUGLAS:         -- but there are significant

 2        limitations.         And the Plaintiffs have agreed to make those

 3        accommodations in order for the deposition to go forward on

 4        October 25th.

 5                     THE COURT:        Very well.       And I think that that should

 6        be fine to go forward.             They understand the deponent's

 7        limitations, they'll be mindful of those limitations.                          But

 8        since the deponent is in Sweden and there will be another

 9        deposition taking place, I think it makes sense to continue

10        with the depositions.             Hopefully they'll be completed.

11                     Anything from the Plaintiffs on that?

12                     MS. O'CONNOR:         No, your Honor.         You said it quite

13        well.      Thank you.

14                     THE COURT:        Thank you very much.           All right.

15                     MR. DOUGLAS:         Thank you, your Honor.

16                     THE COURT:        Let's move on to motions to dismiss.

17                     MR. HINDY:        Good afternoon, your Honor.

18                     THE COURT:        Mr. Hindy.

19                     MR. HINDY:        Greg Hindy on behalf of AstraZeneca.

20                     As you know, we've been talking about dismissing, or

21        the process for dismissing cases that were on the Tolling

22        Agreement.        There are two buckets we talked about.                   There are

23        609 that I think all parties agree are ripe for dismissal and

24        we had proposed dismissing without prejudice.                       I think the

25        Court didn't agree with that.                So what we ended up doing is




         WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
     Case 2:17-md-02789-CCC-MF Document 496 Filed 10/24/19 Page 15 of 18 PageID: 19316        15



 1        agreeing to discuss an order to show cause process that we will

 2        meet-and-confer with Plaintiffs' counsel on the 609 that's due

 3        on October 18th --

 4                     THE COURT:        Yes.

 5                     MR. HINDY:        -- and then with respect to the 4956

 6        cases, to do the same type of order to show cause process, and

 7        that order to show cause will be due a week later, on October

 8        25th.

 9                     THE COURT:        That sounds exactly right, according to my

10        notes.

11                     Anything from the Plaintiffs on that?

12                     MR. GRAND:        No, your Honor.

13                     MR. LONDON:        Michael London, your Honor.

14                     I believe only that we would submit the proposed

15        orders to show cause to the Court that day.                      The responses to

16        the orders to show cause are not due on the 18th and the 25th.

17                     THE COURT:        That's correct.         You're going to

18        meet-and-confer and submit a proposed order to show cause, one

19        on the 18th and one the next week on I guess the 24th.                         Right?

20                     MR. HINDY:        The 25th.

21                     THE COURT:        The 25th, I'm sorry.

22                     MR. LONDON:        Yes.

23                     THE COURT:        And then that's all you're going to do

24        according to that schedule.

25                     MR. LONDON:        Yes.     Thank you.




         WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
     Case 2:17-md-02789-CCC-MF Document 496 Filed 10/24/19 Page 16 of 18 PageID: 19317   16



 1                     THE COURT:        All right.       Anything additional?

 2                     MR. BROWN:        Nothing from AstraZeneca.

 3                     THE COURT:        Excellent.       Anything, any Defendants?

 4                     Any issue issues?           No?

 5                     Anything from the Plaintiffs?

 6                     MR. SEEGER:        No, your Honor.

 7                     MS. O'CONNOR:         No.

 8                     THE COURT:        No?    All right.

 9                     Well, I want to thank everyone for their patience

10        through this entire process, and particularly I want to thank

11        you for your good faith in working through the issues that we

12        had in front of us.            I think we made a tremendously amount of

13        progress today, as I said, and I'm very hopeful we'll be able

14        to move beyond this point.               And I'm certainly available to

15        speak with anyone if there are any issues that arise.

16                     MR. SEEGER:        Yes.     Could we have the date for the next

17        conference?

18                     THE COURT:        We do have a date.          The date is November

19        20th, at 1 o'clock.

20                     Is that date still okay?

21                     MR. BROWN:        Yes, it's still is okay.

22                     THE COURT:        I think we have dates out into the future

23        as well.       We have another one for December still, December

24        17th, as well.         We also have December 17th, at 11.

25                     All right.        With that, everyone, have a great weekend.




         WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
     Case 2:17-md-02789-CCC-MF Document 496 Filed 10/24/19 Page 17 of 18 PageID: 19318        17



 1        It's a long weekend.            Enjoy.      You've earned it.          Take care.

 2                     MS. FISHER:        Thank you, Judge.

 3                     THE DEPUTY CLERK:           All rise.

 4                     (Conclusion of proceedings.)

 5                                                  ooOoo

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




         WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
Case 2:17-md-02789-CCC-MF Document 496 Filed 10/24/19 Page 18 of 18 PageID: 19319
